Exhibit 10.3


FIRST AMENDMENT TO THE
SURGERY PARTNERS, INC. CASH INCENTIVE PLAN


    THIS AMENDMENT to the Surgery Partners, Inc. Cash Incentive Plan (the
“Plan”) is made by Surgery Partners, Inc. (the “Company”) on this 18th day of
March, 2020, but to be effective with respect to awards made beginning in 2019
and thereafter.


RECITALS:


    WHEREAS, the Company established the Plan to provide incentive awards to
selected officers of the Company that are paid in cash based on the achievement
of performance goals that are identified by the compensation committee of the
Company’s board of directors (the “Committee”);


    WHEREAS, the Company also maintains the Surgery Partners, Inc. 2015 Omnibus
Stock Incentive Plan (the “Stock Incentive Plan”) that provides for stock
incentive awards to officers, directors and employees of the Company, and the
Stock Incentive Plan permits the Committee to distribute common stock authorized
thereunder in settlement of cash payments due under any other plan or program of
the Company; and


    WHEREAS, the Company desires to amend the Plan so that amounts due under the
Plan can be paid out in the form of the Company’s common stock under an award
authorized under the Stock Incentive Plan at the discretion of the Committee;


NOW, THEREFOR, based on the foregoing premises, the Company does hereby amend
the Plan by restating Section 7 as follows:


7. PAYMENT UNDER AWARDS


    Except as otherwise determined by the Administrator or as otherwise provided
in this Section 7, all payments under the Plan will be made, if at all, not
later than March 30th of the calendar year following the calendar year in which
the Performance Period ends; provided, that the Administrator may authorize
elective deferrals of any Cash Incentive Award payments in accordance with the
deferral rules of Section 409A of the Code. Payments under the Plan will be made
in cash or, at the sole discretion of the Administrator, in the form of an award
under the Company’s 2015 Omnibus Stock Incentive Plan (including without
limitation “Unrestricted Stock” as defined therein). Any such award under the
Stock Incentive Plan is conditioned on action by the administrator thereof to
authorize the award. Unless otherwise determined by the Administrator, a Cash
Incentive Award payment will not be made unless a Participant has remained
employed with the Company and its affiliates through the date of payment.




    IN WITNESS WHEREOF, the undersigned authority has executed this instrument
on the date first written above.


SURGERY PARTNERS, INC.


By: /s/ Jennifer Baldock


Its:
Executive Vice President, Chief Administrative and Development Officer




